                             Case 2:20-cr-00023-SCJ-JCF Document 2 Filed 06/16/20 Page 1 of 1

US. Department of Jiistice
United States Attorney




                                         IN THE UNITED STATES DISTRICT COURT
                                             FOR THE NORTHERN DISTRICT OF GEORGIA

                                                                   Division: GamesviUe
                                                                   (USAO: 2020R00506)



                                                                                   ^T^T-023
                                      DEFENDANT INFORMATION RELATIVE Tfl
                                                                     Ffl A CRIMINAL ACTION


                               Hall                                       DISTRICT COURT NO.

                                                                          MAGISTRATE CASE NO.

 X Indictment                                        Information                              Magistrate's Complaint
 DATE: June 16,2020                                  DATE:                                    DATE:

                                UNITED STATES OF AMERICA                 SUPERSEDING INDICTMENT
                                            vs.                          Prior Case Number:
                                      JESSE SMALLWOOD                    Date Filed:

 GRBATER OFFENSE CHARGED: X Felony Misdemeanor


                                                             Defendant Information:
Is the defendant in custody? Yes X No
Will the defendant be arrested pending outcome of this proceeding? X Yes No
Is the defendant a fugitive? Yes X No
Has the defendant been released on bond? Yes X No
Will the defendant require an interpreter? Yes X No




District Judge:



Attorney: Gregory Radios
Defense Attorney:
